DETAILED ACTION
	This Office Action, based on application 16/736,321 filed 7 January 2020, is filed in response to applicant’s amendment and remarks submitted 1 April 2022.  Claims 1-20 have been fully considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s remarks, filed 1 April 2022 in response to the Office Action mailed 17 February 2022, have been fully considered below.
	Claim Rejections under 35 U.S.C. § 112
	The Office withdraws the previously issued rejection in view of applicant’s amendment and remarks.
	Claim Rejections under 35 U.S.C. § 103
	The applicant traverses the prior art rejection alleging cited prior art fails to disclose the limitation “whether to demote the data structure to a lower level memory device immediately after being generated in a first level memory device as part of operations performed for system initialization”.  Applicant’s arguments, presented on Pages 11-14 directed at independent Claim 1 and analogously Claims 2-20, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of WIGMORE for disclosing the feature of tagging data for immediate eviction.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 25 March 2022 and 4 April 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 4, 7, 11, 14, 16, and 119 is/are rejected under 35 U.S.C. 103 as being unpatentable over IINUMA (US PGPub 2002/0032671) in view of MATTHEWS (US PGPub 2007/0038850), WIGMORE et al (US Patent 9,569,367) and RAJ (US Patent 8,954,718).

With respect to Claims 1, 11, and 16, IINUMA discloses a method/product/system for managing data in a plurality of memory devices in a 2computing system, comprising:  3
maintaining data structure information instances for data structures, wherein the data structure information instances indicate access counts for a plurality of data structures stored in a first level 4memory device (¶[0032] – cache management table 111 {a table entry analogous to a ‘data structure information instance’} may store property information concerning each file {‘data structure’} including access count {a ‘data structure information instance’} from a user), wherein the data structures are stored in at least one of the memory devices, are identified as having a file name or object name (¶[0031] – files may be stored in cache memory 113; ¶[0032] – cache management table 111 may store the name of each file preserved in cache memory);
5determining data structures in the first level memory device having lowest of the access 6counts as indicated in data structure information instances for the determined data structures (¶[0015] – when there is no space for storing a requested file {‘data structures’} in memory, the file having the least access count among the files in the memory {‘first level memory device’} is ejected {comparing access counts among the files is analogous to the claimed ‘determining’}; ¶[0032] – cache management table 111 may store property information concerning each file {a ‘data structure’} including access count {a ‘data structure information instance’}); and  
7deleting the determined data structures from the first level memory device (¶[0015] – the file having the least access count among the files in the memory is ejected) and 8retaining copies of the deleted data structures in a second level memory device (¶[0004-0005] – data blocks of a file may be ejected from cache memory to external storage {‘second level memory device’}), wherein the first 9level memory device has lower latency than the second level memory device (¶[0002] – a file in external storage may be preserved in cache memory in order to speed up access to the file). 
IINUMA may not explicitly disclose wherein the data structures are generated during initialization, wherein a data structure information instance includes information indicating whether to demote the data structure to a lower level memory device immediately after being generated in a first level memory device as part of operations performed for system initialization, and wherein the data structures comprise configuration information for the computing system generated by an operating system.
However, MATTHEWS discloses wherein the data structures are generated during initialization … as part of operations performed for system initialization (¶[0048] – during a boot process or system initialization, write data may be updated in the cache).
IINUMA and MATTHEWS are analogous art because they are from the same field of endeavor of cache management systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of IINUMA and MATTHEWS before him or her, to modify the data structures of IINUMA to include modifying data structures in cache during a boot process as taught by MATTHEWS.  A motivation for doing so would have been to reduce the need for disk access during system initialization (Abstract).  Therefore, it would have been obvious to combine IINUMA and MATTHEWS to obtain the invention as specified in the instant claims.
The combination of IINUMA and MATTHEWS may not explicitly disclose wherein a data structure information instance includes information indicating whether to demote the data structure to a lower level memory device immediately after being generated in a first level memory device and wherein the data structures comprise configuration information for the computing system generated by an operating system.
However, WIGMORE discloses wherein a data structure information instance includes information indicating whether to demote the data structure to a lower level memory device immediately after being generated in a first level memory device (Col 8, Lines 33-45 – cache slots may be set to indicate an immediate eviction of data contained in the cache slot; Claim 13 – in response to receiving a request to store data … after storing the data … determine an eviction type of the cache data … wherein the eviction type includes … an immediate eviction type … after copying data from the cache slot to the corresponding destination storage device, mark the cache slot with the determined eviction type, and in response to receiving another request to store data, evict at least one of the cache slots according to an eviction schedule determined based on the corresponding eviction type, wherein a cache slot with the immediate type is evicted prior to a cache slot with the normal type).
IINUMA, MATTHEWS, and WIGMORE are analogous art because they are from the same field of endeavor of cache storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of IINUMA, MATTHEWS, and WIGMORE before him or her, to modify the cache management table of the combination of IINUMA and MATTHEWS to include designating cache data for immediate eviction as taught by WIGMORE.  A motivation for doing so would have been to prioritize eviction of not relevant data or data not likely to be re-accessed soon (Col 8, Lines 46-53) which then may improve cache hit rates.  Therefore, it would have been obvious to combine IINUMA, MATTHEWS, and WIGMORE to obtain the invention as specified in the instant claims.
The combination of IINUMA, MATTHEWS, and WIGMORE may not explicitly disclose wherein the data structures comprise configuration information for the computing system generated by an operating system.
However, RAJ discloses wherein the data structures comprise configuration information for the computing system generated by an operating system (Fig 1D – block data structure 125; Col 7, Line 57 through Col 8, Line 20 – field 125A of a first segment 129 of the block data structure 125 may include a physical block number (PVBN) {‘configuration information’} maintained by the operating system).
IINUMA, MATTHEWS, WIGMORE, and RAJ are analogous art because they are from the same field of endeavor of cache storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of IINUMA, MATTHEWS, WIGMORE, and RAJ before him or her, to modify the data structures of the combination of IINUMA, MATTHEWS, and WIGMORE to include configuration information as taught by RAJ.  A motivation for doing so would have been to provide data structures that may be used to direct initialization of multiple virtual machines to a cached copy of a boot image (Abstract).  Therefore, it would have been obvious to combine IINUMA, MATTHEWS, WIGMORE, and RAJ to obtain the invention as specified in the instant claims.

With respect to Claim 14, the combination of IINUMA, MATTHEWS, WIGMORE, and RAJ disclose the computer program product of claim 1.
IINUMA further discloses wherein the operations further 2comprise:  3determining whether available space in the first level memory device is below a 4threshold (Fig 3, S207 – Is there a space?), wherein the determining the data structures having the lowest of the access counts is 5performed in response to determining that the available space in the first level memory device is below the threshold (Fig 3, S211 – File having lowest frequency in use is ejected; ¶[0042] – when there is no space area in the cache area at step 207, the file cache unit ejects the file whose access count is minimum).  

With respect to Claims 7, 14, and 119, the combination of IINUMA, MATTHEWS, WIGMORE, and RAJ disclose the method/product/system of each respective parent claim.
IINUMA further discloses in response to receiving an access to a data structure, copying the data structure to 3the first level memory device from the second level memory device in response to the 4data structure not being in the first level memory device and in the second level memory 5device (¶[0037] – when the desired is not cached, the file cache unit calls the disk access unit and requests the reading of the concerned desired file and transfers it to the file cache unit; ¶[0039] – the file cache unit writes the concerned desired file read from the external storage into the cache memory); and 6updating a pointer for the data structure to address the data structure in the first 7level memory device to which the data structure is copied (¶[0032] – cache management table may include the storage position of each file in the cache memory 113).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over IINUMA in view of MATTHEWS, WIGMORE, RAJ, and LOH et al (US PGPub 2014/0164711).

With respect to Claim 12, the combination of IINUMA, MATTHEWS, WIGMORE, and RAJ disclose the computer program product of claim 1.
IINUMA, MATTHEWS, WIGMORE, and RAJ may not explicitly disclose wherein the operations further 2comprise: 3indicating a subset of data structures of the data structures as swappable, wherein 4only the data structures indicated as swappable are considered for moving to the second 5level memory device.
However, LOH discloses wherein the operations further 2comprise: 3indicating a subset of data structures of the data structures as swappable, wherein 4only the data structures indicated as swappable are considered for moving to the second 5level memory device (¶[0080-0081] – the cache management mechanism may be configured to set a variable {e.g. an entry in a ‘do-not-replace table’} to cache blocks subject to future access – data structures without the variable would be indicated as being ‘swappable’).
IINUMA, MATTHEWS, WIGMORE, RAJ, and LOH are analogous art because they are from the same field of endeavor of cache management in memory systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of IINUMA, MATTHEWS, WIGMORE, RAJ, and LOH before him or her, to modify the cache policy of the combination of IINUMA, MATTHEWS, WIGMORE, and RAJ to include non-evictable entries as taught by LOH.  A motivation for doing so would have been to anticipate future access to the block saving system performance of evicting and reloading the block into cache (¶[0080]).  Therefore, it would have been obvious to combine IINUMA, MATTHEWS, WIGMORE, RAJ, and LOH to obtain the invention as specified in the instant claims.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over IINUMA in view of MATTHEWS, WIGMORE, RAJ, and SHILANE et al (US Patent 9,798,754).

With respect to Claim 13, the combination of IINUMA, MATTHEWS, WIGMORE, and RAJ disclose the computer program product of claim 1.
IINUMA, MATTHEWS, WIGMORE, and RAJ may not explicitly disclose 3periodically decrease the access counts for the data structures. 
However, SHILANE discloses periodically decrease the access counts for the data structures (Col 4, Lines 57-59 – access counts may be decremented in response to an access to the associated block).
IINUMA, MATTHEWS, WIGMORE, RAJ, and SHILANE are analogous art because they are from the same field of endeavor of cache management in memory systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of IINUMA, MATTHEWS, WIGMORE, RAJ, and SHILANE before him or her, to modify the cache policy of the combination of IINUMA, MATTHEWS, WIGMORE, and RAJ to include access count tracking as taught by SHILANE.  A motivation for doing so would have been to force an eviction of a block that is not expected to be further accessed (Col 4, Lines 59-61).  Therefore, it would have been obvious to combine IINUMA, MATTHEWS, WIGMORE, RAJ, and SHILANE to obtain the invention as specified in the instant claims.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over IINUMA in view of MATTHEWS, WIGMORE, RAJ, and KARIPPARA et al (US PGPub 2017/0004090).

With respect to Claim 18, the combination of IINUMA, MATTHEWS, WIGMORE, and RAJ disclose the computer program product of claim 1.
IINUMA, MATTHEWS, WIGMORE, and RAJ may not explicitly disclose 3receiving an update to a data structure in both the first level memory device and 4the second level memory device; and 5applying the update to copies of the data structure in both the first level 6memory device and the second level memory device.  
However, KARIPPARA discloses receiving an update to a data structure in both the first level memory device and 4the second level memory device; and 5applying the update to copies of the data structure in both the first level 6memory device and the second level memory device (Section [0038] – cache policies may include a write-through mode, where when data is written to cache, data is also writes the same data to secondary storage).  
IINUMA, MATTHEWS, WIGMORE, RAJ, and KARIPPARA are analogous art because they are from the same field of endeavor of cache management in memory systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of IINUMA, MATTHEWS, WIGMORE, RAJ, and KARIPPARA before him or her, to modify the cache policies of the combination of IINUMA, MATTHEWS, WIGMORE, and RAJ to include write-through mode as taught by KARIPPARA.  A motivation for doing so would have been to perform a preparatory operation prior to the data being evicted from cache enabling the system to not need to track whether data is ‘dirty’ or ‘clean (Section [0038]).  Therefore, it would have been obvious to combine IINUMA, MATTHEWS, WIGMORE, RAJ, and KARIPPARA to obtain the invention as specified in the instant claims.

Claims 5, 6, 12, 13, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over IINUMA in view of MATTHEWS, WIGMORE, RAJ, and OLDERDISSEN (US PGPub 2019/0370177).

With respect to Claims 5, 12, and 117, the combination of IINUMA, MATTHEWS, WIGMORE, and RAJ disclose the method/product/system of each respective parent claim.
IINUMA further discloses for the determined data structures in the first level memory device having copies 7stored in the second level memory device, removing the determined data structures in the 8first level memory device (¶[0004-0005] – data blocks of a file may be ejected from cache memory to external storage {‘second level memory device’}).
IINUMA, MATTHEWS, WIGMORE, and RAJ may not explicitly disclose determining whether copies of the determined data structures are stored in the 3second level memory device, wherein the determined data structures moved to the second 4level memory device comprise determined data structures not stored in the second level 5memory device; and 9updating pointers for the determined data structures to point to the copies of the 10data structures in the second level memory device.
OLDERDISSEN further discloses 2determining whether copies of the determined data structures are stored in the 3second level memory device, wherein the determined data structures moved to the second 4level memory device comprise determined data structures not stored in the second level 5memory device (Section [0081] – a page access count threshold may be applied to access counts to determine which pages, if any, are to be swapped to another memory in the multi-tiered memory system; pages with page access counts above a threshold may be swapped to higher-tier memory devices); and 9updating pointers for the determined data structures to point to the copies of the 10data structures in the second level memory device (Section [0064] – pointers of data records of pages may be managed by CAM 112).
IINUMA, MATTHEWS, WIGMORE, RAJ, and OLDERDISSEN are analogous art because they are from the same field of endeavor of cache management in memory systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of IINUMA, MATTHEWS, WIGMORE, RAJ, and OLDERDISSEN before him or her, to modify the cache structure of the combination of IINUMA, MATTHEWS, WIGMORE, and RAJ to include multiple tiers as taught by OLDERDISSEN.  A motivation for doing so would have been to refine caching of data over multiple tiers of memory devices that have respective performance-cost tradeoff characteristics (¶[0003]).  Therefore, it would have been obvious to combine IINUMA, MATTHEWS, WIGMORE, RAJ, and OLDERDISSEN to obtain the invention as specified in the instant claims.

With respect to Claims 6, 13, and 118, the combination of IINUMA, MATTHEWS, WIGMORE, and RAJ discloses the method/product/system of each respective parent claim.
IINUMA may not explicitly disclose wherein a first threshold is associated with the 2second level memory device and a second threshold is associated with a third level 3memory device, wherein the first threshold is greater than the second threshold, further 4comprising:  5copying determined data structures having access counts below the second threshold to 6the third level memory device and deleting from the first level memory device, wherein 7the second level memory device allows for a greater number of erase cycles than the third 8level memory device, wherein the copying the determined data structures to the second 9level memory device and deleting from the first level memory device are performed for 10the determined data structures having access counts between the first threshold and the second 11threshold, and wherein the determined data structures having access counts above the first 12threshold remain in the first level memory device without being retained in one of the 13second and third level memory devices.  
However, OLDERDISSEN discloses wherein a first threshold is associated with the 2second level memory device and a second threshold is associated with a third level 3memory device, wherein the first threshold is greater than the second threshold, further 4comprising:  5copying determined data structures having access counts below the second threshold to 6the third level memory device (Section [0081] – a page access count threshold may be applied to access counts to determine which pages, if any, are to be swapped to another memory in the multi-tiered memory system) and deleting from the first level memory device (Section [0072] – pages with the lowest access count are identified for eviction), wherein 7the second level memory device allows for a greater number of erase cycles than the third 8level memory device (Section [0003] – lower tiered memories may include NVMe, SSD, or HDD, which are memory types that would have a fewer number of erase cycles than RAM), wherein the copying the determined data structures to the second 9level memory device and deleting from the first level memory device are performed for 10the determined data structures having access counts between the first threshold and the second 11threshold (Section [0081] – a page access count threshold may be applied to access counts to determine which pages, if any, are to be swapped to another memory in the multi-tiered memory system), and wherein the determined data structures having access counts above the first 12threshold remain in the first level memory device without being retained in one of the 13second and third level memory devices (Section [0081] – pages with page access counts above a threshold may be swapped to higher-tier memory devices; as a first level memory device is the highest tier, pages would be maintained in the first level memory device).  
IINUMA, MATTHEWS, WIGMORE, RAJ, and OLDERDISSEN are analogous art because they are from the same field of endeavor of cache management in memory systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the combination of IINUMA, MATTHEWS, WIGMORE, RAJ, and OLDERDISSEN before him or her, to modify the cache structure of the combination of IINUMA, MATTHEWS, WIGMORE, and RAJ to include multiple tiers as taught by OLDERDISSEN.  A motivation for doing so would have been to refine caching of data over multiple tiers of memory devices that have respective performance-cost tradeoff characteristics (¶[0003]).  Therefore, it would have been obvious to combine IINUMA, MATTHEWS, WIGMORE, RAJ, and OLDERDISSEN to obtain the invention as specified in the instant claims.

Claims 9, 10, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over IINUMA in view of MATTHEWS, WIGMORE, RAJ, OLDERDISSEN, and LOH.

With respect to Claims 9 and 120, the combination of IINUMA, MATTHEWS, WIGMORE, and RAJ disclose the method/product of each respective parent claim.
IINUMA, MATTHEWS, WIGMORE, and RAJ may not explicitly disclose receiving an update to a data structure; 30Docket Number: P201906009US01Firm No. 0018.09063copying the data structure from the second level memory device or a third level 4memory device to the first level memory device in response to the data structure to 5update not present in the first level memory device, wherein the second level memory 6device allows for a greater number of erase cycles than the third level memory device; 7removing a copy of the updated data structure from the third level memory device 8in response to there being a copy of the updated data structure in the third level memory 9device and an access count for the updated data structure is between a first threshold and 10a second threshold, wherein the first threshold is greater than the second threshold; and 11removing a copy of the updated data structure from the second level memory 12device in response to there being a copy of the updated data structure in the second level 13memory device and the count for the updated data structure is above the second threshold.
However, OLDERDISSEN discloses wherein the second level memory 6device allows for a greater number of erase cycles than the third level memory device (Section [0003] – lower tiered memories may include NVMe, SSD, or HDD, which are memory types that would have a fewer number of erase cycles than RAM);  7removing a copy of the updated data structure from the third level memory device 8in response to there being a copy of the updated data structure in the third level memory 9device and an access count for the updated data structure is between a first threshold and 10a second threshold, wherein the first threshold is greater than the second threshold (Section [0081] – a page access count threshold may be applied to access counts to determine which pages, if any, are to be swapped to another memory in the multi-tiered memory system; pages with page access counts above a threshold may be swapped to higher-tier memory devices); and  11removing a copy of the updated data structure from the second level memory 12device in response to there being a copy of the updated data structure in the second level 13memory device and the count for the updated data structure is above the second threshold (Section [0081] – a page access count threshold may be applied to access counts to determine which pages, if any, are to be swapped to another memory in the multi-tiered memory system; pages with page access counts above a threshold may be swapped to higher-tier memory devices).
IINUMA, MATTHEWS, WIGMORE, RAJ, and OLDERDISSEN are analogous art because they are from the same field of endeavor of cache management in memory systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of IINUMA, MATTHEWS, WIGMORE, RAJ, and OLDERDISSEN before him or her, to modify the cache structure of the combination of IINUMA, MATTHEWS, WIGMORE, and RAJ to include multiple tiers as taught by OLDERDISSEN.  A motivation for doing so would have been to refine caching of data over multiple tiers of memory devices that have respective performance-cost tradeoff characteristics (¶[0003]).  Therefore, it would have been obvious to combine IINUMA, MATTHEWS, WIGMORE, RAJ, and OLDERDISSEN to obtain the invention as specified in the instant claims.
IINUMA, MATTHEWS, WIGMORE, RAJ, and OLDERDISSEN may not explicitly disclose receiving an update to a data structure; and 30Docket Number: P201906009US01Firm No. 0018.09063copying the data structure from the second level memory device or a third level 4memory device to the first level memory device in response to the data structure to 5update not present in the first level memory device.
However, LOH discloses receiving an update to a data structure;  and 30Docket Number: P201906009US01Firm No. 0018.09063copying the data structure from the second level memory device or a third level 4memory device to the first level memory device in response to the data structure to 5update not present in the first level memory device (Sections [0051-0052] – if a cache block for requested data doesn’t exist in L1 cache but exists in L2 cache, the block may be returned to the L1 cache where the request is satisfied).
IINUMA, MATTHEWS, WIGMORE, RAJ, OLDERDISSEN, and LOH are analogous art because they are from the same field of endeavor of cache management in memory systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of IINUMA, MATTHEWS, WIGMORE, RAJ, OLDERDISSEN, and LOH before him or her, to modify the cache policy of the combination of IINUMA, MATTHEWS, WIGMORE, RAJ, and OLDERDISSEN to include providing data directly from a lower cache as taught by LOH.  A motivation for doing so would have been to expedite the retrieval of data from memory without any additional delay of caching the data into an intermediate cache (¶[0052]).  Therefore, it would have been obvious to combine IINUMA, MATTHEWS, WIGMORE, RAJ, OLDERDISSEN, and LOH to obtain the invention as specified in the instant claims.

With respect to Claim 110, the combination of IINUMA, MATTHEWS, WIGMORE, RAJ, OLDERDISSEN, and LOH disclose the computer program product of claim 9.
OLDERDISSEN further discloses wherein the operations further comprise:  26Docket Number: P201906009US01 Firm No. 0018.09063copying the updated data structure to the second level memory device in response 4to there being a copy of the updated data structure in the third level memory device and 5the access count for the updated data structure is between the first threshold and the 6second threshold (Section [0081] – a page access count threshold may be applied to access counts to determine which pages, if any, are to be swapped to another memory in the multi-tiered memory system; pages with page access counts above a threshold may be swapped to higher-tier memory devices).

With respect to Claims 15, the combination of IINUMA, MATTHEWS, WIGMORE, and RAJ disclose the system of claim 14.
IINUMA, MATTHEWS, and RAJ may not explicitly disclose a third level memory device, wherein the virtual memory manager further performs: receiving an update to a data structure; 30Docket Number: P201906009US01Firm No. 0018.09063copying the data structure from the second level memory device or a third level 4memory device to the first level memory device in response to the data structure to 5update not present in the first level memory device, wherein the second level memory 6device allows for a greater number of erase cycles than the third level memory device; removing a copy of the updated data structure from the third level memory device 8in response to there being a copy of the updated data structure in the third level memory 9device and an access count for the updated data structure is between a first threshold and 10a second threshold, wherein the first threshold is greater than the second threshold; and removing a copy of the updated data structure from the second level memory 12device in response to there being a copy of the updated data structure in the second level 13memory device and the count for the updated data structure is above the second threshold.
However, OLDERDISSEN discloses a third level memory device, wherein the virtual memory manager further performs: wherein the second level memory 6device allows for a greater number of erase cycles than the third level memory device (Section [0003] – lower tiered memories may include NVMe, SSD, or HDD, which are memory types that would have a fewer number of erase cycles than RAM); 7removing a copy of the updated data structure from the third level memory device 8in response to there being a copy of the updated data structure in the third level memory 9device and an access count for the updated data structure is between a first threshold and 10a second threshold, wherein the first threshold is greater than the second threshold (Section [0081] – a page access count threshold may be applied to access counts to determine which pages, if any, are to be swapped to another memory in the multi-tiered memory system; pages with page access counts above a threshold may be swapped to higher-tier memory devices); and 11removing a copy of the updated data structure from the second level memory 12device in response to there being a copy of the updated data structure in the second level 13memory device and the count for the updated data structure is above the second threshold (Section [0081] – a page access count threshold may be applied to access counts to determine which pages, if any, are to be swapped to another memory in the multi-tiered memory system; pages with page access counts above a threshold may be swapped to higher-tier memory devices).
IINUMA, MATTHEWS, WIGMORE, RAJ, and OLDERDISSEN are analogous art because they are from the same field of endeavor of cache management in memory systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of IINUMA, MATTHEWS, WIGMORE, RAJ, and OLDERDISSEN before him or her, to modify the cache structure of the combination of IINUMA, MATTHEWS, WIGMORE, and RAJ to include multiple tiers as taught by OLDERDISSEN.  A motivation for doing so would have been to refine caching of data over multiple tiers of memory devices that have respective performance-cost tradeoff characteristics (¶[0003]).  Therefore, it would have been obvious to combine IINUMA, MATTHEWS, WIGMORE, RAJ, and OLDERDISSEN to obtain the invention as specified in the instant claims.
IINUMA, MATTHEWS, WIGMORE, RAJ and OLDERDISSEN may not explicitly disclose receiving an update to a data structure;  and 30Docket Number: P201906009US01Firm No. 0018.09063copying the data structure from the second level memory device or a third level 4memory device to the first level memory device in response to the data structure to 5update not present in the first level memory device.
However, LOH discloses receiving an update to a data structure;  and 30Docket Number: P201906009US01Firm No. 0018.09063copying the data structure from the second level memory device or a third level 4memory device to the first level memory device in response to the data structure to 5update not present in the first level memory device (Sections [0051-0052] – if a cache block for requested data doesn’t exist in L1 cache but exists in L2 cache, the block may be returned to the L1 cache where the request is satisfied).
IINUMA, MATTHEWS, WIGMORE, RAJ, OLDERDISSEN, and LOH are analogous art because they are from the same field of endeavor of cache management in memory systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of IINUMA, MATTHEWS, WIGMORE, RAJ, OLDERDISSEN, and LOH before him or her, to modify the cache policy of the combination of IINUMA, MATTHEWS, WIGMORE, RAJ, and OLDERDISSEN to include providing data directly from a lower cache as taught by LOH.  A motivation for doing so would have been to expedite the retrieval of data from memory without any additional delay of caching the data into an intermediate cache (¶[0052]).  Therefore, it would have been obvious to combine IINUMA, MATTHEWS, WIGMORE, RAJ, OLDERDISSEN, and LOH to obtain the invention as specified in the instant claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.T.L/Examiner, Art Unit 2137

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137